The opinion of the court was delivered, October 9th 1871, by
Agnew, J.
The bills of exception to evidence are not sustained. We feel bound to notice the second so far as to condemn a flagrant omission of a part of the bill from the paper-book. The part printed for us would imply an error. But in that- omitted the court ruled that the offer would be evidence, if the facts had been communicated to Yanarsdale before he signed the paper, yet as the plaintiff asserted that the communication was made afterward, the judge said he would first hear the witness as to the time, The witness replied that he had no conversation with Yanarsdale till after the. suit was brought, and then the judge properly ruled out the offer. A suppression of so material a part of the bill, if *109purposely done, would deserve the severest censure; but as the omission may have been accidental, we shall notice it no farther.
A careful examination of the charge and answers discovers no error. The instruction to the jury appears to be clear, consistent, and correct. The paper signed by the defendants was a request to the school directors not to employ the plaintiff, under any circumstances, as a teacher in school No. 4 for the coming term. It preferred no charges and gave no reasons, and was a simple expression only of the wishes of the signers. It was the right of these citizens of the district thus to declare their desire. They had a right to express a preference or to declare their objection to any one applying for appointment. They were deeply interested, and had therefore a-right to speak out. But we cannot recognise the position to which the argument of the plaintiffs in error leads, that such a right of expression can be made a channel through which men may'gratify their malice and enmity. This would be the actual result of the argument that the right of petition is so sacred that the private purposes and motives of the actors cannot be inquired into. If they cannot, and if the real purpose of the .petition be the gratification of ill-will and malice without cause, then men may be borne down by the power of their enemies, especially in numbers and by combination, and their efforts in life to earn bread, and support those dependent on them, may be frustrated merely for the gratification of base and malevolent feelings. The inference drawn by the judge from the awarding of a venire facias de novo by this court on the former writ of error, is not erroneous. The request or petition to the directors was the only ground of the action, and a venire de novo would not have been awarded had this court thought that the right of petition was so sacred no inquiry could be had into the motives and purposes of the defendants. A groundless petition instigated only by malice cannot surely be the right of any citizen where it actually results in harm to the object of its malicious purpose. The third, fourth and fifth assignments of error are therefore not sustained.
We perceive no error in the answer to the sixth point in reference to the plaintiff’s want of a certificate from the county superintendent of schools. Had that been the ground of his rejection, he could not recover. But the testimony of Booser, one of the directors, on that point required the case to be submitted to the jury. School No. 4 was under his particular charge, and it was' left to him to nominate the teacher for it. The plaintiff had been appointed for 1867 on his nomination, and had taught without complaint. Booser promised- the school to him again. He gave his application to Booser to be presented to the board; but after it had been presented and after hearing the discussion of the board upon it, Booser put the paper in his pocket and made no *110nomination. No objection was made on the score of the certificate. It is evident that it was the objection to the plaintiff himself, and not to his want of a certificate, which prevented his employment. Had he been appointed he might have renewed his certificate and qualified himself to accept of the appointment. We see no error, therefore, in refusing a point requiring the court to charge that no damage arose from the remonstrance by reason of the plaintiff’s not getting the school. Nor do we think it was error to refuse to charge that the plaintiff could not recover because he afterwards got a school at Marysville, at a higher salary. This went in mitigation of damages, but was no bar to recovery. The wrong was complete when the plaintiff lost his place by the malice of the defendants, and it is no small injury to be compelled to change one’s residence, break up his plans for the year, seek employment elsewhere, and remove to a different district to reside among strangers. The other assignments of error need no notice but to say we perceive no error to be corrected.
The judgment is therefore affirmed.